               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        SOUTHERN DIVISION

                           No. 7:15-CR-25-4H
                           No. 7:16-CV-241-H

BERNARD SAMUEL,                     )
     Petitioner,                    )
                                    )
     v.                             )                    ORDER
                                    )
                                    )
UNITED STATES OF AMERICA,           )
     Respondent.                    )




     This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #181].           This matter was

stayed pending the Fourth Circuit’s resolution of United States v.

Walker, 2019 WL 3756052, __ F.3d __ (4th Cir. 2019), and United

States v. Simms, 914 F.3d 229 (4th Cir. 2019).             [DE #188].     In

light of the Supreme Court’s resolution of United States v. Davis,

139 S. Ct. 2319 (2019), the stay is hereby lifted.



     Petitioner    is   directed   to   file    a   supplement,   or   other

appropriate filing or motion, to the § 2255 motion to vacate within

twenty-one (21) days of this order.            The government shall then

have twenty-one (21) days to file a response, if appropriate.             In

the event the parties agree petitioner is entitled to § 2255
relief, they may file a joint response within twenty-one (21) days

of this order, addressing the appropriate remedy in this action.

     This 20th day of August 2019.



                         ___________________________________
                         Malcolm J. Howard
                         Senior United States District Judge
At Greenville, NC
#35




                                2
